Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 04/20/20. Claims 1-13 are pending in this application. 
Information Disclosure Statements
The information disclosure statements filed on 07/22/20 and 10/09/20 have been received and are being considered. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, and 13 are rejected under 35 U.S.C. §103 as being unpatentable over Hatem (US20180248007A1) and further in view of Liu (CN 107293625).
Regarding claim 1, HATEM discloses a method for fabricating embedded nanostructures (annealing In an oxygen ambient of a fin-type super-lattice structure as shown in FiG. 1A produces a fin structure having encapsulated nanowires, as shown in FIG. 18, para 0038) comprising: providing a layered heterostructure, comprising alternating layers of at least two different semiconductors (in the particular illustration of FIG. 1A, discloses a series of four SiGe layers, represented as layers 106, and a series of four silicon layers, represented by layers 108. The layers 108 are arranged in a super-lattice to alternate with the layers 106, para. 0036), wherein an atom species of one of the semiconductors has a 
HATEM does not teach patterning the layered heterostructure to form a patterned heterostructure; removing portions of the patterned heterostructure to form vertical pillars.

Regarding claim 3, HATEM discloses the layered heterostructure comprises Si/SiGe (In FIG. 1A, there are shown a series of four SiGe Layers, represented as layers 106, and a series of four silicon layers, represented by Layers 108. The layers 108 are arranged in a super-lattice to alternate with the Layers 106, para. 0036).
Regarding claim 4, HATEM discloses the layered heterostructure comprises at least one Si layer between SiGe layers (in the particular FIG. 1A, there are a series of four SiGe layers, represented as Layers 106, and a series of four silicon layers, represented by Layers 108. The Layers 108 are arranged in a super-lattice to alternate with the Layers 106, para. 0036).
Regarding claim 5, HATEM discloses the embedded nanostructure comprises an embedded Si nanostructure surrounded by a SiGe (producing a fin structure 116 having an encapsulation nanostructure composed of the silicon nanowires 112 surrounded by the matrix material 110. The matrix material 110 is composed of SiGe, para, 0044),
Regarding claim 6, HATEM discloses the embedded nanostructure comprises a Ge-rich cladding surrounding the embedded Si nanostructure (After formation of the encapsulated nanostructure of FIG. 
Regarding 8, HATEM discloses the oxidizing comprises exposing the vertical pillars to O2 at an oxidizing temperature {Given an appropriate temperature and duration of exposure to oxygen-containing ambient, a super-lattice fin structure such as the fin structure 104 of FIG, 1A may be oxidized, para. 0040. At block 435 a high temperature oxidation process according to the aforementioned embodiments may be performed, para [0057]). 
HATEM does not teach an oxidizing temperature is greater than 800°C, However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include an oxidizing temperature being greater than 800°C in the invention of HATEM, since discovering the optimum value of a result effective variable involves only routine skill in the art. The motivation for doing so would be to provide an improved method of making nanostructures (HATEM. para. 0018).
Regarding claim 9, HATEM discloses annealing the embedded nanostructures at an annealing temperature to at least partially remove the surrounding semiconductor (annealing in an oxygen ambient of a fin-type super-lattice structure as shown in FIG. 1A produces a fin structure having encapsulated nanowires, as shown in FIG. IB. As particularly illustrated in FIG. IB, where an exemplary encapsulated nanowire structure is shown, the fin structure 104 internally has a very different structure as compared to the structure of FIG. 1 A, para. 0038).
Regarding claim 10, HATEM discloses the annealing comprises exposing the embedded nanostructures to 02 at an annealing temperature of about 8Q0°C and 1000°C (annealing a fin structure may take place at a temperature between 800° C and 1000° C for a duration of five minutes to sixty 
However, HATEM also teaches that the annealing temperature may be adjusted (Of course upper and lower temperature bounds for formation of the encapsulated silicon nanowire structure may be dependent upon the duration of annealing, annealing ambient, as well as width (along Y axis) of a fin, thickness of layers 106 and layers 108, among other factors, pars. 0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include an annealing temperature of greater than 500°C and less than 800°C, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would be to provide an improved method of making nanostructures (HATEM, para. 0018).
Regarding claim 11, HATEM discloses the embedded nanostructure comprises an arbitrary shape (annealing in an oxygen ambient of a fin-type super-lattice structure as shown in FIG. 1A produces a fin structure having encapsulated nanowires, as shown in FIG. 1B, para. 0038).
Regarding claim 13, HATEM discloses the embedded nanostructure has a cross-sectional dimension of less than 10 nm (This may be especially useful for forming nanowires having cross-sectional dimensions less than 30 nm, or less than 10 nm, para. 0046).

Claim 2 is rejected under 35 U.S.C. §103 as being unpatentable over HATEM in view of Liu and further in view of Linden (US 20080145964A1).
Regarding claim 2, HATEM and Liu do not teach the layered heterostructure comprises GaAs/AlGaAs or InAs/AllnAs. Linden is in the field of producing semiconductor nanostructures (para. 0002) and teaches the layered heterastructure comprises GaAs/A!GaAs (The layers 56 and 60, which can be formed of AIGsAs, function as confinement Savers to render the intervening layer 58, e g. AIGaAs of .

Claim 7 is rejected under 35 U.S.C. §103 as being unpatentable over HATEM in view of Liu and further in view of Enicks (US20090258478).
Regarding claim 7, HATEM does not teach implanting the surrounding SiGe with Si ions to amorphize the SiGe, Enicks is in the field of fabrication of integrated circuits (para. 0002) and teaches implanting the surrounding SiGe with Si ions to amorphize the SiGe (forming an amorphization implant from the group consisting of boron, germanium, and silicon. See claim 9. Following the CVD deposition of a SiGe:C:B nano-scale film stack, an amorphization implant may be performed. The implant results in a reduction in film strain along a Si/SiGe heterojunction {contrary to contemporary literature findings). Therefore, by amorphizing the pseudomorphic SiGe:C:B layer ihe selectivity will be further enhanced, para. 0048). It would have been obvious to one of ordinary skill in the art at the time the invention was made to Include implanting the surrounding SiGe with Si ions to amorphize the SiGe in the invention of HATEM so as to provide an improved high electron mobility transistor (Enicks, para. 0017),

Claim 12 is rejected under 35 U.S.C. §103 as being unpatentable over HATEM in view of Liu and further in view of Malshe, (USA20110198569A1).
Regarding claim 12, HATEM does not teach the embedded nanostructure comprises an L, toroid, dot, or ellipsoid. Malshe is in the field of patterning nanostructures (abstract) and teaches the embedded nanostructure comprises dot (the nanostructures comprise quantum dots, para. 0024). it would have been obvious to one of ordinary skill in the art at the time the invention was made to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813